

115 HRES 735 IH: Congratulating the Philadelphia Eagles on their victory in Super Bowl LII.
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 735IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mr. Brady of Pennsylvania (for himself, Mr. Evans, Mr. Brendan F. Boyle of Pennsylvania, Mr. Meehan, Mr. Fitzpatrick, Ms. Blunt Rochester, Mr. Norcross, Mr. Cartwright, Mr. Dent, Mr. Smucker, Mrs. Watson Coleman, Mr. MacArthur, Mr. LoBiondo, and Mr. Costello of Pennsylvania) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating the Philadelphia Eagles on their victory in Super Bowl LII.
	
 Whereas, on Sunday, February 4, 2018, the Philadelphia Eagles won their first Super Bowl by a score of 41 to 33, defeating the New England Patriots at U.S. Bank Stadium in Minneapolis, Minnesota;
 Whereas quarterback Nick Foles was named the Most Valuable Player after an outstanding performance that included a touchdown catch, 3 touchdown passes, and 373 passing yards;
 Whereas with his record-breaking performance, Nick Foles became the first player in NFL history to both throw for and catch a touchdown in a Super Bowl, demonstrating an impressive receiving ability possessed by few starting quarterbacks;
 Whereas with just 2 minutes and 21 seconds remaining in the game, tight end Zach Ertz caught a clear-cut, decisive touchdown pass that put the Philadelphia Eagles ahead of the New England Patriots, 38 to 33;
 Whereas defensive end Brandon Graham forced a momentum-shifting fumble that was recovered by fellow defensive end Derek Barnett with just under two minutes left in the game, just as the stage was set for New England Patriots quarterback Tom Brady’s sixth game-winning Super Bowl drive;
 Whereas the Philadelphia Eagles overcame tremendous adversity on their journey to the Super Bowl, including the loss of their starting quarterback, Carson Wentz;
 Whereas the unforgettable Super Bowl LII victory was the culmination of decades of hard work by the Philadelphia Eagles’ organization, exceptional leadership, and unwavering support from Eagles’ fans around the world;
 Whereas Super Bowl LII united more than 100 million Americans through their love for football and American culture;
 Whereas Head Coach Doug Pederson brilliantly stated, Not only do we have the best fans in the world, we now have the best team in the world.; Whereas the Philadelphia Eagles embody the spirit of the city of Philadelphia, a city that is known for its toughness, togetherness, and boldness; and
 Whereas the Philadelphia Eagles did an outstanding job and exceeded all expectations, delivering the Vince Lombardi Trophy to the City of Brotherly Love, Philadelphia, and the Commonwealth of Pennsylvania: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates the Philadelphia Eagles on their extraordinary victory in Super Bowl LII; and
 (2)recognizes the achievements of all the players, coaches, and staff who contributed to the victory. 